DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for providing a nutritional recommendation to a user.  Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. Turning to the claimed invention, a method of providing a recommendation to a user is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology under MPEP 2106.05(a). Rather, generic computer components are used in their usual and customary way as a tool to perform method steps which are capable of being performed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vento.   Vento discloses in the Figures and specification a method comprising the steps of accessing health data of a user and generating first and second  by the user.  With respect to claim 14, Vento further teaches at paragraph [0049] that recommendations are provided for a series of meals to be eaten at different occasions.  With respect to claims 15 and 18, Vento teaches at paragraph [0012] the provision of a system including a non-transitory computer readable medium to perform the steps of the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vento in view of Radecka.  Vento discloses the claim limitations with the exception of the provision of a prediction of a biomarker value when the user eats a food item.  This feature is known in the art, as taught for example by Radecka at paragraph [0015], and would have been obvious to one of ordinary skill in the art for the purpose of providing the user with information concerning the effects of food choices on their body.  With respect to claim 6, Radecka discloses that more than one biomarker is tracked (blood glucose, weight), thus suggesting the provision of predictions concerning each of those biomarkers.  The claim limitation is also considered to be an obvious duplication of a known element to achieve predictable results under MPEP 2144.04(VI)(B).

Claims 3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vento in view of Kuwahara.  Vento discloses the claim limitations with the exception of the step of accessing a digital image of a food item and identifying the food via graphical analysis.  This feature is known in the art, as taught for example by Kuwahara at paragraph [0023], and would have been obvious to one of ordinary skill in the art for the purpose of allowing the system to more conveniently access information regarding the food item in close proximity to the user.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vento in view of Baarman.  Vento discloses the claim limitations with the exception of the step of receiving microbiome data associated with the user.  This feature is known in the art, as taught for example by Baarman at paragraph [0084], and would have been obvious to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vento in view of Pacione.  Vento discloses the claim limitations with the exception of the use of a machine learning mechanism as recited.  This feature is well-known in the art, as taught for example by Pacione at paragraphs [0234-235], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a more advanced means to analyze the health and food data when generating nutritional recommendations.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vento in view of Borel.  Vento discloses the limitations of claim 7 with the exception of the step of generating a score for at least a portion of the available food items.  This feature is well-known in the art, as taught for example by Borel at paragraph [0032], and would have been obvious to one of ordinary skill in the art for the purpose of providing an easily understood overall evaluation of each food item for the user.  With respect to claim 13, Vento fails to disclose that the second food is a modification of the first food as recited.  This feature is also known in the art, as taught for example by Borel at paragraphs [0084] and [0087], and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive assessment of the user when generating nutritional recommendations.  The claim is also directed to the content of particular information being provided for the purpose of conveying a message or meaning to a user, having no new or nonobvious functional relationship with the underlying substrate, and thus is considered to be nonfunctional descriptive material under MPEP 2111.05(III).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 16, 2021